IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ROBERT FRANKS AND KELLY A.                     : No. 563 MAL 2021
FRANKS, H/W,                                   :
                                               :
                    Petitioner                 : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
                                               :
              v.                               :
                                               :
                                               :
STATE FARM MUTUAL AUTOMOBILE                   :
INSURANCE COMPANY,                             :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      (1)    Did the en banc panel of the Superior Court err in ruling that
             Respondent       was    not     required    to   obtain    a    new
             uninsured/underinsured stacking waiver from Petitioners pursuant to
             75 Pa.C.S. § 1738(c) of the Pennsylvania Motor Vehicle Financial
             Responsibility Law when Petitioners deleted an automobile from
             their automobile insurance policy, and necessarily holding therefore
             that Petitioners are not entitled to a total of $200,000 in stacked
             underinsured motorist coverage?